DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit/Declaration
As acknowledged and stated in the previous office action (see non-final rejection mailed on 10/20/2021), the Declaration filed on 07/09/2021 is effective, persuasive, and sufficient to overcome the previous 102(a)(1) rejection of claims 1-8 and 13, and the previous 103 rejection of claims 9-12 in the non-final rejection mailed on 04/29/2021.

Response to Arguments
Applicant’s arguments, see Remarks filed on 11/30/2021, with respect to current claims 1-13 have been fully considered and are persuasive.  The previous 103 rejection of claims 1-13 has been withdrawn. 
The previous claim objections regarding claims 1, 4, 6 and 8 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis regarding claims 1, 4 and 8 has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-13 have been considered and are now withdrawn as a result of the current claim amendments.
The previous Declaration filed on 07/09/2021 has been fully reviewed, considered and is persuasive/effective.  The previous 102(a)(1) rejection and the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew W. Siegal, Reg. No. 32,941, on December 10th, 2021.
The application has been amended as follows: 

Previously withdrawn claims 14-20 are now canceled.

Amended, independent claim 1 recites “the lower portion having  a lower portion side wall” on line 14.
Remove extra space between ‘having  a’ on line 14.
Claim 1 should now recite “the lower portion having a lower portion side wall” on line 14.

	Amended, independent claim 1 recites “house at least one or more chemical materials for chemical treatment” on line 19.
	Change “chemical materials” to “water treatment chemicals” on line 19 to further maintain consistent claim language with dependent claims 5-6.
water treatment chemicals for chemical treatment” on line 19.

	Amended, dependent claim 3 recites “of the upper portion housing wall.” on line 3.
	Change “housing” to “side” on line 3 to maintain consistency.
Claim 3 should now recite “of the upper portion side wall.” on line 3.

Amended, dependent claim 4 recites “of the upper portion housing wall” on line 2.
	Change “housing” to “side” on line 2 to maintain consistency.
	Claim 4 should now recite “of the upper portion side wall” on line 2.

	Amended, dependent claim 5 recites “housing houses at least one or more water treatment chemicals.” on line 2.
	Add “the” in front of ‘at least’ on line 2 for further clarity.
	Claim 5 should now recite “housing houses the at least one or more water treatment chemicals.” on line 2.

	Amended, dependent claim 6 recites “wherein the one or more water treatment chemicals” on lines 1-2.
	Add “at least” in front of ‘one or more’ on lines 1-2 to maintain consistency.
at least one or more water treatment chemicals” on lines 1-2.

	Amended, dependent claim 7 recites “wherein the upper portion housing wall” on lines 1-2.
	Change “housing” to “side” on line 2 to maintain consistency.
	Claim 7 should now recite “wherein the upper portion side wall” on lines 1-2.

	Amended, dependent claim 8 recites “receiving portion of the swimming pool skimmer and support the water treatment device above the bottom of the filter basket receiving portion of the swimming pool skimmer.” on lines 3-4.
	Remove ‘and support the water treatment device above the bottom of the filter basket receiving portion of the swimming pool skimmer’ on lines 3-4.
	Claim 8 should now recite “receiving portion of the swimming pool skimmer.” on line 3.

	Amended, dependent claim 13 recites “consists essentially of a watertight cylindrical.” on line 2.
	Add “wall” after ‘cylindrical’ on line 2.
	Claim 13 should now recite “consists essentially of a watertight cylindrical wall.” on line 2.



Other References Considered
Aymes (U.S. 5,234,588) teaches a water treatment device (see Aymes FIG. 1, a combination skimmer and in-line chlorinator device) (see Aymes col. 3 lines 12-13) for cleaning swimming pools including a housing 12, a filter/strainer basket 14 further including a particulate filter 23 (see Aymes FIG. 2), a chemical/sterilization receptacle 16 for holding a chlorinating tablet, a plurality of apertures/slits 30, an upper rim 34 of housing 12 (see Aymes FIG. 2), and an upper rim 44 of filter/strainer basket 14 (see Aymes col. 3 lines 12-19) (see Aymes col. 3 lines 28-36) (see Aymes col. 3 lines 51-55) (see Aymes col. 4 lines 2-18), wherein the chemical/sterilization receptacle 16 is positioned above/upstream of the filter/strainer basket 14 (see Aymes FIGS. 1-2) (see Aymes col. 2 line 67 through col. 3 line 2 – “It is important that the dispensing receptacle is held above the filter basket to enable free flow of water and capture of debris and large particles by the basket.”) (see Aymes col. 3 lines 36-41 – “More particularly, sterilization receptacle 16 is supported above strainer basket 14 in housing 12 so that a bottom panel 24 of receptacle 16 is spaced from basket 14 by a distance sufficient to avoid interfering with the collection of debris by the strainer basket…”).  However, Aymes does not explicitly teach a debris collection basket is disposed in the upper portion, the lower portion bottom wall having at least one foot portion adapted to raise the lower portion bottom wall above a bottom of the filter basket receiving portion of the swimming pool skimmer, the lower portion configured to house at least one or more chemical materials for chemical treatment of water passing through the lower portion, as recited in amended, independent claim 1.

The floating pool skimmer 1 comprises a main housing 8 having a cup-like structure with a perimeter wall 9, a bottom surface 10 and an upper edge 11 of the perimeter wall 9…”) (see Norberto paragraph 85 – “A basket 26 is located within the main housing 8 that strains water passing through the floating pool skimmer 1 to capture debris and prevent debris from passing through…an inner housing 32 may be located within the basket 26 for the placement and disbursement of chlorine tabs 33 into the pool water.”).  However, Norberto does not explicitly teach the lower portion bottom wall having at least one foot portion adapted to raise the lower portion bottom wall above a bottom of the filter basket receiving portion of the swimming pool skimmer, as recited in amended, independent claim 1.

Enright et al. (U.S. 5,888,386) (hereinafter “Enright”) teaches a swimming pool skimmer and chlorinator apparatus (see Enright FIG. 1, a swimming pool skimmer and chlorinator apparatus 10) (see Enright col. 4 lines 51-52 – “…swimming pool skimmer and chlorinator apparatus 10…”) including a basket member 12, an upper axial portion 14 including a first frustro-conical side wall 18 having a plurality of perforations 20, a lower axial portion 16 including a second frustro-conical side wall 36 having a plurality of 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Gavigan et al. (U.S. 8,168,065 B1) (hereinafter “Gavigan”) and Saccoccio et al. (U.S. 2015/0354242 A1) (hereinafter “Saccoccio”) are considered the closest prior arts.  Specifically, Gavigan teaches a water treatment device for treating water in a swimming pool skimmer (see Gavigan FIGS. 1, 2 and 11, a swimming pool skimmer basket and chlorinator 10) (see Gavigan col. 1 lines 23-25 – “The present invention relates to swimming pools, more a pool skimmer/chlorinator that simplifies cleaning.”) (see Gavigan col. 1 lines 60-65 – “…to provide a swimming pool skimmer basket that is easy to clean without losing the chlorine tablets…provide a swimming pool skimmer basket that isolates the chlorine tablets from the debris and are easy to remove or replace.”), comprising:
	a housing configured to be located in a filter basket receiving portion of a swimming pool skimmer (see Gavigan FIGS. 1, 2 and 11, a swimming pool skimmer basket and chlorinator 10 further including a housing 12) (see Gavigan col. 3 lines 1-3 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12…”), the housing having an upper portion and a lower portion (see Gavigan FIG. 2, an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”);
	the upper portion defined by an upper portion side wall (see Gavigan FIG. 2, an upper portion where a debris compartment 16 is located, wherein the upper portion is further defined by inner wall 20 and side wall 22) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see the inner wall 20 of the basket 12…”), a debris collection basket is disposed in the upper portion (see Gavigan FIG. 2, a debris compartment/collection basket 16), the debris collection basket having a basket side wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22), and a basket bottom wall (see Gavigan FIG. 2, a divider 14), the basket side wall and the basket bottom wall having a plurality of apertures adapted to permit water to flow therethrough (see Gavigan FIG. 2, a divider 14 further including a plurality of apertures 32) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 19-23 – “The divider 14 includes a round disk 30 of a material the same as or similar to the basket 12 material.  The disk 30 has a plurality of apertures 32 for passing the swimming pool water from the debris compartment 16 to the tablet compartment 18.”), the housing and the debris collection basket are configured and arranged so that water entering the upper portion flows through the debris collection basket, then into the lower portion and debris trapped by the debris collection basket is separated from the lower portion (see Gavigan FIG. 2, water enters the upper portion and flows through the debris collection basket (a debris compartment/collection basket 16), then into the lower portion (a lower portion where a tablet compartment 18 is located), and debris is further trapped in the debris compartment/collection basket 16 and separated from the lower portion) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 3 lines 19-26 – “The divider 14 includes a round disk 30 of a material the same as or similar to the basket 12 material.  The disk 30 has a plurality of apertures 32 for passing the swimming pool water from the debris compartment 16 to the tablet compartment 18…so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”);
	the lower portion having a lower portion side wall and a lower portion bottom wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22, and bottom base 24) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 61-62 – “…includes one or more vertical rails 44 in the inner wall 20 of the basket 12…”), the lower portion side wall and the lower portion bottom wall provided with a plurality of apertures to permit water from the lower portion to flow out therethrough (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”), the lower portion configured to house at least one or more chemical materials for chemical treatment of water passing through the lower portion (see Gavigan FIG. 11, chlorine tablets 8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).
	Saccoccio further teaches a pre-filter water skimmer system (see Saccoccio FIG. 1, a pre-filter water skimmer system 100) including a basket (see Saccoccio FIGS. 1 and 6, a basket 120), a skimming portion (see Saccoccio FIGS. 2 and 6, a skimming portion 235), a pre-filter sifter (see Saccoccio FIGS. 1 and 6, a pre-filter sifter 130), and a pre-filter skimming portion (see Saccoccio FIGS. 3 and 6, a pre-filter skimming portion 310) (see Saccoccio paragraphs 23, 25, 27 and 32), wherein the basket 120 has a basket side wall spaced inward from a housing wall 105 with a gap therebetween (see Saccoccio FIG. 4, a side wall of basket 120 is spaced inward from a side wall of the pre-filter sifter 130.  Also, a side wall of basket 120 is spaced inward from a side wall of a housing wall 105) (see Saccoccio paragraphs 23, 25, 28 and 35).  Additionally, Saccoccio further teaches spacing a distance (see Saccoccio FIG. 6) between a bottom portion 680 of the pre-filter sifter 130 and a bottom base 190 (see Saccoccio paragraph 37).
	However, the combination does not explicitly teach the lower portion bottom wall having at least one foot portion adapted to raise the lower portion bottom wall above a bottom of the filter basket receiving portion of the swimming pool skimmer, as recited in amended, independent claim 1, and as argued by Applicant on pages 13-14 of the Remarks section filed on 11/30/2021.  Specifically, Applicant argues throughout pages 13-14 “The claims call for feet, which raise the outside surface of the lower portion bottom wall off the bottom of the skimmer well.  Neither Saccoccio nor Gavigan disclose 
Corresponding dependent claims 2-13 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773